Citation Nr: 1046835	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  07-13 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for chronic gouty arthritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to January 
1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which found that the Veteran had not submitted new and 
material evidence to reopen a previously denied claim of gout, 
arthritis.  

In November 2006, the Board found that the Veteran had submitted 
new and material evidence to reopen the claim of service 
connection and remanded it for additional development.  Thus, the 
issue has been recharacterized to comport to the evidence of 
record.

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO in June 2006.  A transcript of the hearing 
is of record.  


FINDING OF FACT

Resolving all doubt, the competent evidence of record shows a 
relationship between the current chronic gouty arthritis and 
service.


CONCLUSION OF LAW

The criteria for service connection for chronic gouty arthritis 
have been met.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for chronic gouty arthritis has 
been considered with respect to VA's duties to notify and assist.  
Given the favorable outcome noted above, no conceivable prejudice 
to the Veteran could result from this decision.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Analysis

The Veteran seeks service connection for chronic gouty arthritis.  
The Veteran contends that his current chronic gouty arthritis had 
its onset during service.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury which was incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(d).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and (3) 
medical evidence or other competent evidence of a nexus between 
the claimed in-service disease or injury and the present disease 
or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Where certain chronic diseases, including arthritis, become 
manifest to a degree of 10 percent within one year from the date 
of separation from service, such disease shall be considered to 
have been incurred or aggravated by such service, notwithstanding 
there is no evidence of that disease during service.  38 U.S.C.A. 
§§ 1101, 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The record shows a current chronic gouty arthritis disability and 
a long history of the disability following service.  March 1972 
private treatment records note that the Veteran had pain in his 
right knee for 24 hours, no history of trauma, and that a 
diagnosis of possible acute rheumatoid arthritis was given.  A 
January 1973 private treatment record notes that the Veteran 
required emergency care for his left great toe due to rule-out 
gout and that uric acid testing was conducted.  An August 1973 
private treatment record notes that the Veteran has a past 
history of gout, that the Veteran had swelling of his right great 
toe, and that a diagnosis of acute gout was given.  September 
1974 private treatment records note that the Veteran suffered 
painful swelling of the right knee and that a diagnosis of 
probable acute gouty arthritis of the right knee was given.  
Finally, a January 2007 VA examination report notes that, 
following a physical examination, a diagnosis of chronic gouty 
arthritis was given. 

The Veteran's service treatment records (STRs), including a 
December 1970 separation examination, do not indicate treatment 
for, or diagnoses of, arthritis, gout, or joint pain or problems.  

Notwithstanding  the lack of treatment for gout during service, 
because the record shows a current chronic gouty arthritis 
disability that developed shortly after separation from service, 
the determinative issue is whether these are related.

A February 2003 private medical opinion notes that the Veteran 
separated from service in January 1971, and was treated for right 
knee pain in March 1972 and had a uric acid test in January 1973.  
These treatment records confirm the fact that the Veteran had 
ongoing problems with gouty arthritis.  Based on this 
information, it is highly plausible that the Veteran was having 
symptoms of gouty arthritis prior to 1 year after his separation 
from service.  Even though the first entry was in March 1972, the 
opining physician noted that he did not believe that this was the 
first time he had symptoms.  The opining physician noted that he 
certainly could support the opinion that the Veteran had this 
during the time that would be required for him to qualify for 
service-related disability.  

A VA examination was conducted in January 2007.  The examiner 
opined that she could not resolve whether the Veteran's diagnosis 
of gout initially occurred during service without resorting to 
mere speculation.  The rationale for this opinion was that she 
found no documentation in his STRs of treatment for joint pain or 
gout symptoms and that she found no evidence of research stating 
that gout is known to be present in the system for 1-2 years 
prior to an acute episode of symptoms.  

The Board notes that statements like this from the January 2007 
VA examiner are, for all intents and purposes, inconclusive as to 
the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 
6 (1993).  Opinions like this amount to "nonevidence," neither 
for nor against the claim, because service connection may not be 
based on speculation or remote possibility.  See generally Bloom 
v. West, 12 Vet. App. 185 (1999).  

The February 2003 private medical opinion indicates that the 
Veteran's chronic gouty arthritis disability had its onset during 
or within one year of separation from service.  The February 2003 
private medical opinion is based on a correct factual basis 
regarding the post service treatment for the Veteran's chronic 
gouty arthritis, which, as a form of arthritis, is entitled to 
presumptive service connection when it manifests within one year 
from the date of separation from service pursuant to 38 C.F.R. §§ 
3.307, 3.309(a).

Additionally, the Board notes that the Veteran had treatment for 
his claimed disability within 14 months of separation from 
service.  The close temporal proximity between service and the 
first manifestations of the claimed chronic gouty arthritis 
weighs in favor of a finding of service-connection.

The February 2003 private medical opinion is competent and there 
is no medical evidence of record that indicates that the 
Veteran's current chronic gouty arthritis did not have its onset 
during, or within one year of separation from, service.  
Therefore, at the very least, the evidence is in equipoise and 
any doubt is resolved in the Veteran's favor.

Accordingly, service connection for chronic gouty arthritis is 
warranted.


ORDER

Entitlement to service connection for chronic gouty arthritis is 
granted.  




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


